Citation Nr: 0408561	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for right knee 
arthritis, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for lumbar spine 
arthritis, claimed as secondary to a service-connected left 
knee disability.

4.  Entitlement to a rating in excess of 20 percent for left 
knee arthritis.

5.  Entitlement to a rating in excess of 10 percent for left 
knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and son-in-law


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1944 to July 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from October 2000 and 
July 2001 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.  In March 
2004 a Travel Board hearing was held at the RO before the 
undersigned.  At the hearing the undersigned granted the 
motion of the veteran's accredited representative to advance 
this case on the docket due to the veteran's advanced age.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The 
veteran was notified of the VCAA in January 2001; 
furthermore, at the outset of his March 2004 hearing he 
waived, through his representative, any additional VCAA 
notice.  
Regarding the "duty to assist," in February 2001 the 
veteran informed VA that all his records and findings were 
with a Dr. Gentile.  See VA Form 21-4138.  Such records may 
have bearing on the veteran's claims.  

At his March 2004 hearing the veteran asserted that his 
service-connected left knee disability was getting worse.  He 
described symptoms of pain, instability and limitation of 
motion.  The veteran was last examined for his left knee 
disorder by VA in May 2001, and a more contemporaneous 
examination is indicated.

The veteran also testified in March 2004 that he is seen at a 
VA hospital on a monthly basis.  The most recent VA treatment 
records on file are dated in September 1999.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Such records may have bearing 
on the veteran's claims.  The veteran also testified that he 
was informed by two physicians, Drs. Swick and Gordon, that 
his claimed disorders of the feet, right knee and low back 
were "related" to his service-connected left knee 
disability.  Medical records of these named physicians 
pertaining to the veteran should be obtained as they also may 
have bearing on the veteran's claims.  

Regarding the claims seeking secondary service connection for 
bilateral foot, right knee and low back disorders, the record 
includes several medical opinions in this matter.  On VA 
orthopedic examination in September 1999 it was noted that 
"[s]ome degree of the back and [right] knee condition may be 
attributable to the [left] knee injury and resultant 
deterioration."  The same VA physician opinioned in June 
2000 that he found "no causal relationship or any other 
relationship" between the veteran's service-connected left 
knee disorder and his bilateral foot disorder.  He again 
opined in August 2000 that veteran's back and right knee 
disorders were not due to his service-connected left knee 
disability; however, he added that 10 percent of the 
difficulties arising from the veteran's right knee and low 
back problems arose from the service-connected left knee 
disorder.  A February 2002 medical opinion by Dr. Swick, 
notes that the veteran's altered gait, brought about by his 
service-connected left knee disorder, could easily exacerbate 
his low back pain.  On VA examination in July 2002 a 
podiatrist noted that the veteran had bilateral pes planus, 
and added that the veteran's knee problems aggravated his 
foot problems.  These medical opinions leave unresolved the 
medical questions of whether or not the disabilities for 
which the veteran seeks secondary service connection were 
indeed caused by, or increased in severity due to, his 
service connected left knee disability.  The United States 
Court of Veterans Appeals (Court) has held that, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from 
Drs.Gentile, Swick and Gordon all records 
of treatment afforded the veteran by the 
respective private physicians.  If the 
records cannot be obtained, the attempts 
to obtain them should be documented for 
the record.  

2.  The RO should obtain the veteran's 
medical records from the James J. Howard 
VA Outpatient Clinic at Brick, New Jersey 
and the VA Medical Center (VAMC) in 
Lyons, New Jersey for all treatment he 
received from September 1999 to the 
present.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo an examination by 
an orthopedist at the VAMC in Wilmington, 
Delaware to ascertain the current 
severity of his service- connected left 
knee disabilities and to determine the 
etiology of his bilateral foot disorder 
and right knee and low back arthritis.  
The veteran's claims folder must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should ascertain active and 
passive ranges of motion of the left 
knee, and determine whether the knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion (or other 
function) loss due to such factors.  The 
examiner should express an opinion as to 
the degree to which pain could limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  If there is 
recurrent subluxation or lateral 
instability, the examiner should 
characterize the degree of such 
impairment as slight, moderate, or 
severe.  The examination report must 
include an explanation of the rationale 
for any opinion given.

The examiner should also determine the 
likely etiology of any bilateral foot, 
right knee or low back disorders the 
veteran may have, and specifically 
whether or not they are related to his 
service connected left knee disability.  
Any indicated tests or studies should be 
conducted.  The examiner should 
specifically opine as to whether any 
current bilateral foot, right knee or low 
back disorder was, at least as likely as 
not, caused or aggravated (increased in 
severity due to) by the veteran's 
service-connected left knee disabilities.  
The examiner should specifically identify 
any pathology or symptoms that were 
caused by, or increased in severity due 
to, the service connected left knee 
disability.  The examiner should comment 
on the above-noted opinions already of 
record, and should explain the rationale 
for all opinions given.

4.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


